Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19      PageID.73    Page 1 of 18




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 SAUNTORE THOMAS, an
 individual

       Plaintiff,
 vs.                                              Case No. 19-cv-11550
                                                  Hon. Mark A. Goldsmith
 ENTERPRISE LEASING                               Mag. Mona K. Majzoub
 COMPANY OF DETROIT, LLC,

      Defendant.
__________________________________________________________________

 DEBORAH GORDON LAW                 BUTZEL LONG, P.C.
 Deborah L. Gordon (P27058)         Carey A. DeWitt (P36718)
 Elizabeth Marzotto Taylor (P82061) James S. Rosenfeld (P39434)
 Attorneys for Plaintiff            Attorneys for Defendant
 33 Bloomfield Hills Parkway, Suite 220
                                    41000 Woodward Avenue
 Bloomfield Hills, Michigan 48304   Stoneridge West Building
 (248) 258-2500                     Bloomfield Hills, Michigan 48304
 dgordon@deborahgordonlaw.com       (248) 258-1616
 emarzottotaylor@deborahgordonlaw.com
                                    dewitt@butzel.com
                                    rosenfeld@butzel.com
__________________________________________________________________

  PLAINTIFF’S FIRST AMENDED COMPLAINT AND JURY DEMAND

           A civil action between Plaintiff and Defendant arising out of
           the same transaction or occurrence alleged in this Complaint
           has been previously filed in United States District Court,
           Eastern District of Michigan, Southern Division, where it was
           given Docket No. 18-cv-13250, Amber Williams, et al v.
           Enterprise Leasing Company of Detroit, LLC, and was
           assigned to Judge Mark A. Goldsmith. The action is closed.
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19         PageID.74   Page 2 of 18




       Plaintiff Sauntore Thomas, by his attorneys Deborah Gordon Law, complains

against Defendant as follows:

                             Jurisdiction and Parties

       1.    This is an action by Plaintiff Sauntore Thomas against Defendant

Enterprise Leasing Company of Detroit, LLC (“Enterprise”) for subjecting Plaintiff

to a hostile work environment on the basis of his race and retaliating against him.

       2.    This Court has federal subject matter jurisdiction pursuant to 28 U.S.C.

§ 1331, 28 U.S.C. § 1332, 28 U.S.C. § 1367, and 28 U.S.C. § 1441.

       3.    Plaintiff resides in the Eastern District of Michigan.

       4.    Defendant Enterprise is a foreign corporation doing business in this

District.

                                Background Facts

       5.    Defendant Enterprise is an automobile rental company located at 338

Lucas Drive, Detroit, MI 48242.

       6.    Plaintiff began his employment with Defendant in March 2011, and last

held the position of Return Agent.

       7.    Plaintiff is African American.

       8.    Plaintiff’s work performance records have been at all times satisfactory

or better.




                                          2
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19        PageID.75    Page 3 of 18




      9.     Plaintiff was supervised by a Shift Manager, Area Manager, Rental

Regional Manager, Station Manager, and various other management officials.

      10.    For at least two years, Defendant created a hostile work environment

based on race by discriminating against and harassing customers and allowing

customers to harass non-white employees, including Plaintiff, on the basis of race.

            Defendant Discriminates Against Non-White Customers On the
                                   Basis of Race

      11.    Managers instructed employees to tell African American and other non-

white customers that no cars are available, when cars are available and are then

rented to white customers.

      12.    Managers instructed employees, including Plaintiff on Defendants’

“policy” that they are not permitted to rent luxury or high-end cars to African

American or non-white customers, even though African American and non-white

customers qualify to rent luxury vehicles and these vehicles are available.

      13.    Managers instructed employees to lower or waive deposits on rental

vehicles for white customers, but to not extend theses courtesies to African

American and other non-white customers.

      14.    When employees asked managers to assist with customers, managers

asked what the customer’s race was before assisting them, and indicated their

preference to assist white customers.



                                         3
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19          PageID.76    Page 4 of 18




      15.    Managers referred to African American customers as “locals.”

Managers instructed employees, including Plaintiffs, that “locals” are required by

company “policy” to have the cost of the rental plus a $500 deposit available on a

major credit card. This “policy” is frequently not applied to white customers.

      16.    Managers have also referred to African American customers by other

derogatory terms, and have called the police on African American customers without

any justification.

      17.    Managers instructed employees that white customers are allowed to

rent vehicles without presenting a driver’s license, but African American customers’

identification documents are closely scrutinized.

      18.    Managers stated that they did not expect non-white customers to return

the vehicles they rent, and as a result, non-white customers were classified and

treated as “high risk” customers.

      19.    African American and non-white customers were frequently treated

with disregard and disrespect by managers, but white customers received high-

quality customer service.

      20.    The open atmosphere of hostility towards African Americans created

by Defendant created a work environment permeated with discriminatory

intimidation, ridicule, and insult that was so severe and pervasive that it altered the




                                          4
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19          PageID.77   Page 5 of 18




conditions of Plaintiff’s work environment, and created an abusive working

environment for him.

         21.   Defendant made no secret of its hostility and disdain towards African

Americans, including Plaintiff. This caused Plaintiff anguish and pain, humiliation,

embarrassment, outrage, and significantly interfered with his ability to do his job.

         22.   When Plaintiff brought this discrimination and hostile environment to

the attention of Defendants’ management and human resources, his complaints were

alternately ignored or met with retaliation.

         Defendant Permitted Customers to Harass and Discriminate Against
                Employees, Including Plaintiff, on the Basis of Race

         23.   Managers refused to address or discourage customers when they made

racially discriminatory and harassing comments to employees, including Plaintiff.

         24.   Employees assigned as Return Agents, and to the outside booths,

including Plaintiff, were frequently harassed and threatened by customers.

         25.   On multiple occasions, Plaintiff’s managers proceeded to rent vehicles

to customers who physically threatened him, and who referred to him using racial

slurs.

         26.   On or about July 17, 2018, Plaintiff sent an email to Defendant’s human

resources generalist, notifying her of the harassment and threatening behavior.

Plaintiff’s employment was terminated the very next day.



                                           5
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19           PageID.78    Page 6 of 18




    Defendant Discriminated Against Plaintiff Based on Race and Retaliated
                    Against him Because of his Protected Activity

       27.    Plaintiff and other employees reported the events and actions giving

rise to the hostile environment to Defendant’s managers and human resources

officials on a rolling basis.

       28.    Plaintiff made numerous reports to human resources, and his managers

and supervisors about the conditions of the hostile work environment as set forth

above, to no avail.

       29.    On July 3, 2018, Plaintiff filed a formal complaint alleging race

discrimination.

       30.    Defendant never formally responded to or investigated his claims.

       31.    Approximately two weeks later, Defendant retaliated by terminating

Plaintiff’s employment based on a pretextual reason.

       32.    Defendant treated Plaintiff far more harshly than similarly-situated

white employees who did not complain of discrimination and harassment.

                                  COUNT I
   Racial Discrimination in Violation of the Elliott-Larsen Civil Rights Act,
            M.C.L. 37.2102 et seq., as against Defendant Enterprise

      33.     Plaintiff repeats and realleges the allegations set forth in the foregoing

paragraphs.




                                           6
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19          PageID.79     Page 7 of 18




      34.    Plaintiff was an employee and Defendant Enterprise was his employer

covered by and within the meaning of Michigan’s Elliott-Larsen Civil Rights Act,

MCL § 37.2201, et seq.

      35.    Defendant subjected Plaintiffs to a hostile work environment based on

race, which ultimately culminated in his termination.

      36.    Plaintiff’s race was a factor in Defendant’s decision to treat him less

favorably with regard to the terms, conditions, and benefits of employment on the

basis of race.

      37.    Defendant, by its agents, representatives, and employees, was

predisposed to discriminate on the basis of race and acted in accordance with that

predisposition.

      38.    As a direct and proximate result of Defendant’s wrongful acts, Plaintiffs

have sustained injuries and damages including, but not limited to, loss of earnings

and earning capacity, loss of career opportunities, loss of fringe and pension benefits,

outrage and humiliation, mental anguish, anxiety about their future, physical and

emotional distress, loss of professional reputation and loss of the ordinary pleasures

of everyday life.

                                    COUNT II
 Retaliation in Violation of the Elliott-Larsen Civil Rights Act, M.C.L. 37.2102
                     et seq., as against Defendant Enterprise




                                           7
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19           PageID.80    Page 8 of 18




       39.    Plaintiff repeats and realleges the allegations set forth in the foregoing

paragraphs.

       40.    Plaintiff was an employee and Defendant Enterprise was his employer

covered by and within the meaning of Michigan’s Elliott-Larsen Civil Rights Act,

MCL § 37.2101, et seq.

       41.    Plaintiff engaged in conduct protected under the ELCRA including, but

not limited to, opposing discrimination against customers and employees, and

reporting race-based, harassing comments and actions.

       42.    Plaintiff’s treatment, including his termination, was retaliatory and

occurred, in part, because he opposed, objected to and refused to acquiesce in

discriminatory employment practices, including discrimination against customers

and employees based on their race, in violation of the anti-retaliation provisions of

Michigan’s Elliott-Larsen Civil Rights Act, MCL § 37.2101, et seq.

       43.    The retaliation would not have occurred had Plaintiff not engaged in

activity protected by the Elliot-Larsen Civil Rights Act.

       44.    The actions of Defendant, by their agents, employees and

representatives, were intentional, in deliberate disregard for the rights and

sensibilities of Plaintiff.




                                           8
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19           PageID.81    Page 9 of 18




      45.     As a direct and proximate result of those actions, the terms, conditions

and privileges of Plaintiff’s employment were adversely affected, and Plaintiff was

unlawfully harassed and terminated.

      46.     As a direct and proximate result of Defendant’s wrongful acts, Plaintiff

sustained injuries and damages including, but not limited to, loss of earnings and

earning capacity, loss of career opportunities, loss of fringe and pension benefits,

outrage and humiliation, mental anguish, anxiety about their future, physical and

emotional distress, loss of professional reputation and loss of the ordinary pleasures

of everyday life.

                                  COUNT III
  Conspiracy to Violate the Elliott-Larsen Civil Rights Act, M.C.L. 37.2102 et
                     seq., as against Defendant Enterprise

      47.     Plaintiff repeats and realleges the allegations set forth in the foregoing

paragraphs.

      48.     Plaintiff was an employee and Defendant Enterprise was his employer

covered by and within the meaning of Michigan’s Elliott-Larsen Civil Rights Act,

MCL § 37.2101, et seq.

      49.     Defendant, through its management officials, engaged in conduct

prohibited by the ELCRA including, but not limited to:

      a.      conspiring to aid, abet, incite, or coerce persons to violate the ELCRA;




                                           9
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19            PageID.82    Page 10 of 18




       b.     attempting directly and/or indirectly to commit acts prohibited by the

 ELCRA;

       c.     willfully obstructing or preventing persons from complying with the

 ELCRA; and

       d.     coercing, intimidating, threatening, or interfering with persons in the

 exercise or enjoyment of, or on account of their having aided or encouraged other

 persons in the exercise or enjoyment of, rights granted or protected by the ELCRA.

       50.    Defendant took these actions to discriminate against customers and

 employees based, at least in part, on their race, in violation of the provisions of

 Michigan’s Elliott-Larsen Civil Rights Act, MCL § 37.2101, et seq.

       51.    The actions of Defendant, by its agents, employees and representatives,

 were intentional, in deliberate disregard for the rights and sensibilities of Plaintiffs.

       52.    As a direct and proximate result of those actions, the terms, conditions

 and privileges of Plaintiff’s employment was adversely affected, and Plaintiff was

 unlawfully harassed, disciplined, and suspended.

       53.    As a direct and proximate result of Defendant’s wrongful acts, Plaintiff

 sustained injuries and damages including, but not limited to, loss of earnings and

 earning capacity, loss of career opportunities, loss of fringe and pension benefits,

 outrage and humiliation, mental anguish, anxiety about their future, physical and




                                            10
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19             PageID.83    Page 11 of 18




 emotional distress, loss of professional reputation and loss of the ordinary pleasures

 of everyday life.

                                  COUNT IV
 Racial Discrimination in Violation of Title VII of the Civil Rights Act of 1964,
                        as against Defendant Enterprise

        54.      Plaintiff repeats and realleges the allegations set forth in the foregoing

 paragraphs.

        55.      At all relevant times, Plaintiff was an employee and Defendant his

 employer within the meanings set forth in Title IVV of the Civil Rights Act of 1964,

 as amended, 42 U.S.C. § 2000(e), et seq.

        56.      Plaintiff is a member of a protected class; he is African-American.

        57.      Defendant’s treatment of Plaintiff, as described above, was based at

 least in part, on the unlawful consideration of his race.

        58.      Similarly situated white employees were treated better in the terms and

 conditions of their employment.

        59.      Agents of Defendant were predisposed to discriminate against Plaintiff

 based on his race.

        60.      The actions of Defendant and its agents were willful, intentional, in

 deliberate disregard of and with reckless indifference to the rights and sensibilities

 of Plaintiff.




                                             11
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19            PageID.84    Page 12 of 18




       61.      As a direct and proximate result of those actions, the terms, conditions,

 and privileges of Plaintiff’s employment were adversely affected, and Plaintiff was

 unlawfully terminated.

       62.      As a direct and proximate result of Defendant’s wrongful acts, Plaintiff

 sustained injuries and damages including, but not limited to, loss of earnings and

 earning capacity, loss of career opportunities, loss of fringe and pension benefits,

 outrage and humiliation, mental anguish, anxiety about their future, physical and

 emotional distress, loss of professional reputation and loss of the ordinary pleasures

 of everyday life.

                                    COUNT IV
  Retaliation in Violation of Title VII of the Civil Rights Act of 1964, as against
                               Defendant Enterprise

       63.      Plaintiff repeats and realleges the allegations set forth in the foregoing

 paragraphs.

       64.      At all relevant times, Plaintiff was an employee and Defendant his

 employer within the meanings set forth in Title IVV of the Civil Rights Act of 1964,

 as amended, 42 U.S.C. § 2000(e), et seq.

       65.      Plaintiff engaged in activity protected by Title VII when he complained

 of and opposed unlawful racist discrimination.

       66.      The retaliation by Defendants that Plaintiff experienced included his

 termination.


                                            12
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19             PageID.85    Page 13 of 18




        67.      The actions of Defendant and its agents were willful, intentional, in

 deliberate disregard of and with reckless indifference to the rights and sensibilities

 of Plaintiff.

        68.      As a direct and proximate result of those actions, the terms, conditions,

 and privileges of Plaintiff’s employment were adversely affected, and Plaintiff was

 unlawfully terminated.

        69.      As a direct and proximate result of Defendant’s wrongful acts, Plaintiff

 sustained injuries and damages including, but not limited to, loss of earnings and

 earning capacity, loss of career opportunities, loss of fringe and pension benefits,

 outrage and humiliation, mental anguish, anxiety about their future, physical and

 emotional distress, loss of professional reputation and loss of the ordinary pleasures

 of everyday life.

                                   COUNT V
     Race Discrimination in Violation of 42 USC § 1981 as against Defendant
                                   Enterprise

        70.      Plaintiff repeats and realleges the allegations set forth in the foregoing

 paragraphs.

        71.      42 USC § 1981 prohibits individuals from engaging in acts of racial

 discrimination.




                                             13
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19            PageID.86    Page 14 of 18




        72.      Defendant’s discrimination against Plaintiff as described above is in

 violation of the rights of plaintiffs afforded them by the Civil Rights Act of 1866, 42

 USC § 1981, as amended by the Civil Rights Act of 1991.

        73.      Plaintiff is a member of a protected class; he is African-American.

        74.      By the conduct described above, Defendant intentionally deprived

 Plaintiff of the same rights as are enjoyed by white citizens to the creation,

 performance, enjoyment, and all benefits and privileges of their contractual

 employment relationship with Defendant, in violation of 42 USC § 1981.

        75.      Defendant’s treatment of Plaintiff, as described above, was based at

 least in part, on the unlawful consideration of his race.

        76.      Similarly situated white employees were treated better in the terms and

 conditions of their employment.

        77.      Agents of Defendant were predisposed to discriminate against Plaintiff

 based on his race.

        78.      The actions of Defendant and its agents were willful, intentional, in

 deliberate disregard of and with reckless indifference to the rights and sensibilities

 of Plaintiff.

        79.      As a direct and proximate result of those actions, the terms, conditions,

 and privileges of Plaintiff’s employment were adversely affected, and Plaintiff was

 unlawfully terminated.


                                             14
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19           PageID.87    Page 15 of 18




       80.     As a direct and proximate result of Defendant’s wrongful acts, Plaintiff

 sustained injuries and damages including, but not limited to, loss of earnings and

 earning capacity, loss of career opportunities, loss of fringe and pension benefits,

 outrage and humiliation, mental anguish, anxiety about their future, physical and

 emotional distress, loss of professional reputation and loss of the ordinary pleasures

 of everyday life.

                                   COUNT VI
    Retaliation in Violation of 42 USC § 1981 as against Defendant Enterprise

       81.     Plaintiff repeats and realleges the allegations set forth in the foregoing

 paragraphs.

       82.     42 USC § 1981 prohibits individuals from retaliating against persons

 who engage in protected activity, including reporting and opposing unlawful acts of

 race discrimination.

       83.     Defendant’s discrimination against Plaintiff as described above is in

 violation of the rights of Plaintiff afforded him by the Civil Rights Act of 1866, 42

 USC § 1981, as amended by the Civil Rights Act of 1991.

       84.     By the conduct described above, Defendant intentionally deprived

 Plaintiff of the same rights as are enjoyed by white citizens to the creation,

 performance, enjoyment, and all benefits and privileges of their contractual

 employment relationship with Defendant, in violation of 42 USC § 1981.



                                           15
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19            PageID.88    Page 16 of 18




        85.      Plaintiff engaged in activity protected by 42 USC § 1981 when he

 complained of and opposed unlawful racial discrimination.

        86.      The retaliation by Defendant that Plaintiff experienced included his

 termination.

        87.      The actions of Defendant and its agents were willful, intentional, in

 deliberate disregard of and with reckless indifference to the rights and sensibilities

 of Plaintiff.

        88.      As a direct and proximate result of those actions, the terms, conditions,

 and privileges of Plaintiff’s employment were adversely affected, and Plaintiff was

 unlawfully terminated.

        89.      As a direct and proximate result of Defendant’s wrongful acts, Plaintiff

 sustained injuries and damages including, but not limited to, loss of earnings and

 earning capacity, loss of career opportunities, loss of fringe and pension benefits,

 outrage and humiliation, mental anguish, anxiety about their future, physical and

 emotional distress, loss of professional reputation and loss of the ordinary pleasures

 of everyday life.

                                 RELIEF REQUESTED

        For all the foregoing reasons, Plaintiff demands judgment against Defendant

 as follows:

        A.       LEGAL RELIEF


                                             16
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19      PageID.89   Page 17 of 18




            1.    Compensatory, economic, and noneconomic damages in
                  whatever amount Plaintiff is found to be entitled;

            2.    A judgment for lost wages and benefits, past and future, in
                  whatever amount Plaintiff is found to be entitled;

            3.    Exemplary damages in whatever amount Plaintiff is found to be
                  entitled;

            4.    Liquidated damages in whatever amount Plaintiff is found to be
                  entitled; and

            5.    An award of interest, costs and reasonable attorney fees.

       B.   DECLARATORY & EQUITABLE RELIEF

            1.    An injunction from this Court prohibiting any further acts of
                  discrimination, intimidation, or retaliation;

            2.    An award of interest, costs, and reasonable attorney fees; and

            3.    Whatever other declaratory and/or equitable relief appears
                  appropriate at the time of final judgment.


 Dated: September 18, 2019            DEBORAH GORDON LAW
                                      /s/ Deborah L. Gordon (P27058)
                                      Elizabeth Marzotto Taylor (P82061)
                                      Attorneys for Plaintiff
                                      33 Bloomfield Hills Parkway, Suite 220
                                      Bloomfield Hills, Michigan 48304
                                      (248) 258-2500
                                      dgordon@deborahgordonlaw.com
                                      emarzottotaylor@deborahgordonlaw.com




                                       17
Case 2:19-cv-11550-MAG-MKM ECF No. 14 filed 09/18/19         PageID.90   Page 18 of 18




                                     JURY DEMAND

        Plaintiff Sauntore Thomas, by his attorneys Deborah Gordon Law, demands

 a trial by jury of all the issues in this cause.

 Dated: September 18, 2019                 DEBORAH GORDON LAW
                                           /s/ Deborah L. Gordon (P27058)
                                           Elizabeth Marzotto Taylor (P82061)
                                           Attorneys for Plaintiff
                                           33 Bloomfield Hills Parkway, Suite 220
                                           Bloomfield Hills, Michigan 48304
                                           (248) 258-2500
                                           dgordon@deborahgordonlaw.com
                                           emarzottotaylor@deborahgordonlaw.com

                            CERTIFICATE OF SERVICE
        I hereby certify that on September 18, 2019, I electronically filed the
 foregoing document with the Clerk of the Court using the ECF system, which will
 send notification of such filing and service of said documents to all parties through
 their counsel of record.

                                           DEBORAH GORDON LAW
                                           /s/ Deborah L. Gordon (P27058)
                                           Elizabeth Marzotto Taylor (P82061)
                                           Attorneys for Plaintiff
                                           33 Bloomfield Hills Parkway, Suite 220
                                           Bloomfield Hills, Michigan 48304
                                           (248) 258-2500
                                           dgordon@deborahgordonlaw.com
                                           emarzottotaylor@deborahgordonlaw.com




                                             18
